UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7588



DIVETO M. ALLEN,

                                             Petitioner - Appellant,

          versus


DANIEL T. MAHON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-831)


Submitted:   March 12, 1998                 Decided:   March 31, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diveto M. Allen, Appellant Pro Se. Margaret Ann Bullock Walker,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant seeks to appeal the magistrate judge's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997).* We have reviewed the record and find no reversible
error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal. Allen v. Mahon, No. CA-96-831 (E.D. Va. Nov. 4,

1997). We deny Appellant's motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                            DISMISSED




    *
      Both parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).

                                   2